The Honorable John A. James, Jr., District Attorney, has filed a motion for a rehearing in this cause based on the contention that the evidence introduced of the two former convictions for assault with intent to rape sufficiently supported the verdict of the jury on the question of intent. *Page 496 
We do not think that they were admissible for that purpose, or that, being admitted for the purpose of enhancing the penalty, they may be utilized to show intent. The mere fact that they were of like character has never been held by this Court to be admissible for that purpose.
From 18 Tex. Jur., p. 69, sec. 35, we quote as follows:
"If the two offenses are so remote in point of time as to preclude any connection between them evidence of the collateral offense should be rejected."
See also Denton v. State, 42 Tex.Crim. R., 60 S.W. 670; Bismark v. State, 45 Tex.Crim. R., 73 S.W. 965; Roberts v. State, 51 Tex.Crim. R., 100 S.W. 150.
The use of extraneous offenses to show system or intent appears frequently to have been confused in the minds of the courts. A helpful discussion dealing with the subject is found in Cascio v. State, 146 Tex.Crim. R., 171 S.W.2d 356. Three members of this Court expressed their view in the original opinion, concurring opinion and dissenting opinion, as well as on State's motion for rehearing. Reference to the case will at least obviate the necessity of a lengthy discussion in this opinion.
While the State's motion deals only with the value of the extraneous offenses to show intent, further consideration on our part has been given to the applicability of the authorities cited in the original opinion to the instant case. In order that there may be no misunderstanding, we refer to Bartlett v. State, 117 Tex.Crim. R., 38 S.W.2d 103, and quote therefrom the following:
"There must be such force used in connection with the circumstances of the case to establish beyond a reasonable doubt the purpose of the defendant to at the very time have carnal knowledge with the female in question, with or without her consent, regardless of how slight said force may be."
The prosecutrix in the instant case being under the age of consent the doctrine discussed in the Bartless case, supra, is more applicable, and it is expressly stated that there is no intention to overrule the holding in that case.
Believing that the original opinion properly disposed of the case, the State's motion for rehearing is overruled. *Page 497